Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PRELIMINARY AMENDMENT
1.	Preliminary Amendment filed on 08/09/2018 has been noted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	WANG, CN 205404998 U, 2016-07-27, G02F 1/13 describes a utility model claims the following technical solution: a fast LCD area flatness electric inspection fixture, comprising a seat body and a cover body, the side of the seat body is connected with a cover body by a hinge structure, the upper surface of the base body is provided with grooves; the lower surface of the device the cover with a convex detecting module, the detecting module corresponding to the position of the holding groove, and the two detection gap is left between the outer surface of the detection module and the object holding groove of the groove bottom are lined with an electrode sheet made of flexible material; the inner side of the electrode sheet is transversely provided with conductive copper contact, the side of the seat body and the cover body are set with an LED alarm lamp, 

	XU, CN 101494174 B, 2010-07-21, H01L 21/50 describes forming mode of the conventional image retrieving module as shown in FIGS. 6 to 8. when forming the conventional image retrieving module, the process is: the charge coupler 102 combined with the soft board in the positioning platform of the upper fixture 111 and below the charge coupler surface, then using a pushing plate (not shown in the figure), locating the board 102, and then the metal plate 103 (stage) placed on it, using 112 of locating pin locating platform is 103 locating the metal plate. then using the pressing plate 115, the metal plate 103 lower pressure (arrow C shown in FIG. 7) to make it contact with board 102. board 102 then, using a needle (not shown in the figure) from the dispensing hole 131 of the metal plate 103 is injected agglutinant to make it penetrate the metal plate 103 below, then irradiated with UV light to cure the adhesive so that the metal plate 103 is glued with the board 102. [0005] However the conventional forming method of image retrieving module has the following disadvantages (please see FIG. 8): (1) since the metal plate 103 is in contact with the board 102 in the concave middle part 132, so it needs one intermediate portion 132, thus increasing the cost of the mould and parts cost, (2) 102 requires a sufficiently large opening 104, the middle part of the metal plate 132 into the opening 104 and good and stable contact with the board 102. However, this will increase the difficulty of the circuit board layout, even not wiring, (3) assembling precision of the concave metal 

	HIDALGO MANUEL, FR 3024282 A1, 2016-01-29, H 01 L 31/0481 describes possible to provide an alternative solution for the design of a flexible and relatively flexible photovoltaic module, having a satisfactory flatness (no warping) and also sufficiently robust to resist shocks and mechanical loads suffered, for example after application to a rigid support, even in the absence of use of the glass in the front face of the module which usually provides the flatness and 



	LU, CN 207120802 U, 2018-03-20, B62D 25/06 describes a utility model claims a photovoltaic power generation roof, mainly aiming at the existing photovoltaic roof of complex process and long process time of the problem, the invention 

	Chi Hwan Lee, Peel-and-Stick: Fabricating Thin Film Solar Cell on Universal Substrates, 20 December 2012, 4 pages describes Fabrication of thin-film solar cells (TFSCs) on substrates other than Si and glass has been challenging because these nonconventional substrates are not suitable for the current TFSC fabrication processes due to poor surface flatness and low tolerance to high temperature and chemical processing. Here, we report a new peel-and-stick process that circumvents these fabrication challenges by peeling off the fully fabricated TFSCs from the original Si wafer and attaching TFSCs to virtually any substrates regardless of materials, flatness and rigidness. With the peel-and-stick process, we integrated hydrogenated amorphous silicon (a-Si:H) TFSCs on paper, plastics, cell phone and building windows while maintaining the original 7.5% efficiency. The new peel-and-stick process enables further reduction of the 

	RITTER, Wolfgang, WO 2009/034037 A1, 19-Mar-2009, A41D 13/0051 describes an electrically conductive, flexible web material, comprising a polymer-bonded electrically conductive coating (2) on a flexible, electrically non-conductive carrier (1) and at least two electrodes (3) for feeding electric current, wherein the electrodes (3) are designed as a flexible band made of an electrically conductive material, and wherein each electrode is fixed on the flat carrier (2) by means of one or more stitches (5), such that at least one surface of each electrode (3) has a surface contact with the electrically conductive coating (2). The invention further relates to the use of the electrically conductive, flexible web material in heating elements and in clothing.

	TAO, XIAOMING, WO 2008/074224 A1, 26-Jun-2008, Y02P 70/50 describes a flexible photovoltaic cell (1000) and manufacturing method of the same are provided. The flexible photovoltaic cell comprises a transparent sealing layer (1010), at least a sheet flexible electrode (1020) and at least a sheet flexible counter electrode (1030) disposed in a chamber composed of the sealing layer, and an electrolyte (1040) disposed between the electrode and the counter electrode. A side of each layer of said electrodes is adjacent to or adhere to an inner wall of the sealing layer, and said sealing layer is transparent at the position 

	Scharfenberger (US 2015/0200405 A1) describes the sheet material in one preferred embodiment has channel diameters in the range from 1 to 500 μm, preferably in the range from 5 to 400 μm, in particular in the range from 10 to 300 μm. Particular preference is given to a sheet material having a channel diameter in the range from 50 to 200 μm. These sizes of channel diameters advantageously ensure that there are enough reactive sites at the surface which, when the sheet material is employed as an electrode material, make an outstanding exchange of electrons possible between the electrolyte solutions and the electrode material. As a result, the electrical conductivity of the sheet material is distinctly enhanced. The channel diameter of the sheet material is determined via scanning electron microscopy. To this end, an electron beam is scanned in a certain pattern over the cross section of a sheet material and the resulting interactions of the electrons with the sample are used to create an image of the sample. The channels obtained on the image are subsequently determined in line with the magnification factor.



	Scharfenberger, KR 2015-0038144 A, 08-Apr-2015, H01B 5/00 describes the electrically conductive sheet materials, e.g., electrically conductive fabric sheet materials, have an interest for a number of applications. Key applications include, in particular, energy storage for storing renewable energies, such as hydro-electric power, wind energy, solar radiation, and geothermal energy, and for storing energies generated from renewable raw materials The use of electrically conductive sheet materials in the media. A wide variety of batteries are often used for energy storage. These batteries are used in the form of primary or secondary cells or electroplating, i.e., electrolysis of NaCl and electrolytic synthesis of inorganic compounds. Non-rechargeable batteries are known as primary cells. Secondary cells that have been developed to store surplus electrical energies have shifted research focus and political interest from the .
	Drawings 
3.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	height measurers sequentially corresponding to wave crests and wave troughs on the to-be-measured flexible photovoltaic module, wherein the plurality of height measurers are all located above the measurement platform (claim 1)

Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a device for measuring flatness of a flexible photovoltaic module, comprising: height measurers sequentially corresponding to wave crests and wave troughs on the to-be-measured flexible photovoltaic module, wherein the plurality of height measurers are all located above the measurement platform. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-20 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution.
Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments.

MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a further search, the amendment in such a case will be entered only as to the formal matter. Applicant has no right to have new claims considered or entered at this point in the prosecution. 
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
June 14, 2021